Title: Thomas Jefferson’s Conversation with Washington, 1 October 1792
From: Washington, George
To: 



Bladensbg [Md.] Oct. 1. [1792]

This morning at Mt Vernon I had the following conversation with the President. he opened it by expressing his regret at the resolution in which I appeared so fixed in the letter I had written him of retiring from public affairs. he said that he should be extremely sorry that I should do it as long as he was in office. and that he could not see where he should find another character to fill my office, that as yet he was quite undecided whether to retire in March or not. his inclinations led him strongly to do it. nobody disliked more the ceremonies of his office, and he had not the least taste or gratification in the execution of it’s function. that he was happy at home alone, and that his presence there was now peculiarly called for by the situation of Majr Washington whom he thought irrecoverable & should he get well he would remove into another part of the country which might better agree with him. that he did not believe his presence necessary:

that there were other characters who would do the business as well or better. still however if his aid was thought necessary to save the cause to which he had devoted his life principally he would make the sacrifice of a longer continuance. that he therefore reserved himself for future decision, as his declaration would be in time if made a month before the day of election. he had desired mister Lear to find out from conversations, without appearing to make the enquiry, whether any other person would be desired by any body. he had informed him he judged from conversations that it was the universal desire he should continue, & the expectation that those who expressed a doubt of his continuance did it in the language of apprehension, and not of desire. but this, says he, is only from the North, it may be very different in the South. I thought this meant as an opening to me to say ⟨w⟩hat was the sentiment in the South from which quarter I came. I told him that as far as I knew there was but one voice there which was for his continuance. that as to myself I had ever preferred the pursuits of private life to those of public, which had nothing in them agreeable to me. I explained to him the circumstances of the war which had first called me into public life, and those following the war which had called me from a retirement on which I had determd. that I had constantly kept my eye on my own home, and could no longer refrain from returning to it, to as to himself his presence was important, that he was the only man in the U.S. who possessed the confidence of the whole, that government was founded in opinion & confidence, and that the longer he remained, the stronger would become the habits of the people in submitting to the government & in thinking it a thing to be maintained. that there was no other person who would be thought any thing more than the head of a party. he then expressed his concern at the difference which he found to subsist between the Sec. of the Treasury & myself, of which he said he had not been aware. he knew indeed that there was a marked difference in our political sentiments, but he had never suspected it had gone so far in producing a personal difference, and he wished he could be the Mediator to put an end to it. that he thought it important to preserve the check of my opinions in the administration in order to keep them in their proper channel & prevent them from going too far. that as to the idea of transforming this government into a monarchy he did not believe

there were ten men in the U.S. whose opinions were worth attention who entertained such a thought[.] I told him there were many more than he imagined. I recalled to his memory a dispute at his own table a little before we left Philadelphia, between Genl Schuyler on one side & Pinkney & myself on the other, wherein the former maintained the position that hereditary descent was as likely to produce good magistrates as election. I told him that tho’ the people were sound, there was a numerous sect who had monarchy in contemplation. that the Secy of the Treasury was one of these. that I had heard him say that this constitution was a shilly shally thing of mere milk & water, which could not last, & was only good as a step to something better. that when we reflected that he had endeavored in the Convention to make an English constitution of it, and when failing in that we saw all his measures tending to bring it to the same thing[.] it was natural for us be jealous: and particular when we saw that these measures had established corruption in the legislature, where there was a squadron devoted to the nod of the treasury, & doing whatever he had dir[e]cted & ready to do what he should direct. that if the equilibrium of the three great bodies Legislature, Executive & Judiciary could be preserved, if the Legislature could be kept independant, I should never fear the result of such a government but that I could not but be uneasy when I saw that the Executive had swallowed up the legislative branch. he said that as to that interested spirit in the legislature, it was what could not be avoided in any government, unless we were to exclude particular descriptions of men, such as the holders of the funds from all office. I told him there was great difference between the little accidental schemes of self interest which would take place in every body of men & influence their votes, and a regular system for forming a corps of interested persons who should be steadily at the orders of the Treasury. he touched on the merits of the funding system, observed that was a difference of opinion about it some thinking it very bad, others very good. that experience was the only criterion of right which he knew & this alone would decide which opinion was right. that for himself he had seen our affairs desperate & our credit lost, and that this was in a sudden & extraordinary degree raised to the highest pitch. I told him all that was ever necessary to establish our credit, was an efficient government & an honest one declaring

it would sacredly pay our debts, laying taxes for this purpose & applying them to it. I avoided going further into the subject. he finished by another exhortation to me not to decide too positively on retirement, & here we were called to breakfast.
